IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD GEORGE SCHMIDT, M.D.                 : No. 184 MAL 2017
                                             :
                                             :
             v.                              : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
STEVEN LEBOON & CASSANDRA                    :
LEBOON                                       :
                                             :
                                             :
PETITION OF: STEVEN LEBOON                   :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.